Citation Nr: 1722052	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for status post tendon avulsion right 3rd and 4th fingers, post-operative, rated as 10 percent disabling since July 22, 2009.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.




ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  In June 2011, a Decision Review Officer increased the Veteran's evaluation for status post tendon avulsion right 3rd and 4th fingers, post-operative to 10 percent disabling since July 22, 2009.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since 10 percent is less than the maximum benefit available, the appeal of that issue is still pending for the entire appeal period.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a video conference hearing before the undersigned in September 2016.  A transcript is of record. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Since July 22, 2009, the Veteran's status post tendon avulsion right 3rd and 4th fingers, post-operative have not manifested by ankylosis of multiple digits or the thumb, nor have any digits been amputated.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for status post tendon avulsion right 3rd and 4th fingers, post-operative have not been met since July 22, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.25, 4.71a, DC 5154, 5155, 5299, 7801, 7802, 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Veteran contends that a rating greater than 10 percent is warranted for his right hand disability.  For the following reasons, the Board finds that entitlement to a higher rating is not established. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's right hand disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299.  Diagnostic Code 5299 provides for a 0 percent rating for limitation of motion of the dominant hand index finger, where there is a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  Where there is a gap of one inch (2.5 cm) or more between the index fingertip on the dominant hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, a 10 percent evaluation is warranted.   

When multiple digits are impacted, Diagnostic Code 5223 provides 10 percent rating for the long and ring fingers, long and little fingers, or ring and little fingers if there is favorable ankylosis on the dominant hand.  A 20 percent evaluation is warranted for favorable ankylosis of the index and long fingers; index and ring fingers; or index and little fingers on the dominant hand.  A 30 percent evaluation is warranted for favorable ankylosis of the thumb and any other finger on the dominant hand. 

Diagnostic Code 5219 provides a 30 percent rating for unfavorable ankylosis of the index and long finger; index and ring finger; or index and little finger on the dominant hand.  A 20 percent evaluation is warranted for unfavorable ankylosis of the long and ring finger; long and little finger; or ring and little fingers on the dominant hand.

The long finger on the dominant hand is evaluated at 10 percent for unfavorable or favorable ankylosis, pursuant to Diagnostic Code 5226.  The ring finger on the dominant hand is evaluated at 0 percent for unfavorable or favorable ankylosis, pursuant to Diagnostic Code 5227. 

In July 2009, the Veteran was examined by private examiner, Dr. R.F. at Eastern Virginia Hand Center.  Dr. R.F. noted the Veteran's complaints of stiffness in the right ring and middle finger of his dominant right hand, primarily in the morning and with associated pain.  Further examination demonstrated a mallet finger deformity with a 65 degree extension deficit involving the middle finger, and no terminal active flexion of the distal interphalangeal (DIP) joint of the ring finger.  His proximal PIP joint flexed to 70 degrees, and there was no evidence of wrist pathology.  A scapholunate gap of 3 5 millimeters, and a scapholunate angle of 30 degrees were demonstrated by x-rays of the wrist.  Finger x rays were unremarkable except for the posture.  The examiner found that the posture and pain in the Veteran's hand was not due to underlying osteoarthritis, but probably a functional consequence of the result of his profundus excision, with probable adhesion to the lumbricals, which resulted in pain with overload.  There was also a borderline finding for dorsal intercalated segment instability pattern that would need to be followed for any necessary surgical intervention.  The appellant was advised to use his brace for functional activity.

In an August 2009 VA examination report, the Veteran was noted to have ongoing pain in the fingers, as well as pain that traveled down his wrist and forearm.  He was again observed as right-hand dominant.  There was a nonlinear, superficial scar located on the right ring finger that was zig zag shaped, and with a calculated area of 2 square centimeters (cm).  The entire scar measured 10 cm long by 0.2 cm wide.  The scar was not painful on examination, and there was no finding of skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, limitation of motion, or limitation of function due to the scar.  Examination of the right wrist was completely normal with no indication of limitation of motion or additional limitation following repetitive use.  The Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it, all without difficulty.  An evaluation of10 percent for the scar could not be assigned because the scar was not deep and linear with at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) in area, or superficial and nonlinear occupying an area of 144 square inches (929 sq. cm) or greater, nor did the evidence show that scar was unstable or painful.  38 C.F.R. § 4.118, DC 7801, 7802, 7804.

An examination of the Veteran's hand dexterity revealed a 1 cm gap between the proximal transverse crease of the palm to the right hand.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers was 0 cm, and the measurement between the pad of the right thumb and the fingers was also 0 cm.  The Veteran's right hand was shown to be slightly reduced.  The range of motion of the right long finger and the ring finger was normal, with no additional degree of limitation after repetitive motion, and there was no ankylosis involving either the right long or ring fingers.  The right middle finger rested at 45 degrees flexion, however, it was passively moveable to 0 degrees.  The DIP joint of the right finger range of motion was passive, and he was not able to move this joint any degree beyond 0 degrees passively.  The Veteran had reduced sensation to the anterior portion of the right ring finger at the location of the scar.  The right hand x-ray was abnormal in that it showed a remote trauma at the base of the distal phalanx of the right middle finger with residual degenerative joint disease.

In August 2010, an examination by Dr. L.D. at Sentara Hand Surgery revealed the Veteran to have range of motion of 0/90, 0/110, and 0/60 in the right long finger, and that his DIP joint could possibly be extended to 0 degrees.  The right ring finger's range of motion was 0/70, 0/60, and -10/-10.  The DIP joint could be passively flexed to 30 degrees.  The fingers were vascularized and sensate.  There was negative Tinel's at the cubital and carpal tunnel.  There was also negative elbow flexion test and negative phalen maneuver bilaterally.  The Veteran's grip strength on the right was 0, and on the left was 20.

A March 2015 VA examination report noted the Veteran's complaints of flare-ups when trying to lift heavy objects.  The Veteran experienced pain beginning at a gap of less than 1 inch (2.5 cm).  There was a 1 inch (2.5 cm) gap or more between his ring finger and the proximal transverse crease of the palm, with painful motion beginning at a gap of less than 1 inch.  The examination exhibited a limitation of extension and evidence of painful motion of the long finger by no more than 30 degrees.  The Veteran had tenderness or pain to palpation of joints.  His hand grip showed normal strength.  There was ankylosis in the ring finger that did not result in limitation of motion of other digits or interfere with the overall function of the hand.  The evidence did not show ankylosis of the thumb or any other digit, which would warrant a higher rating under DC 5224 or DC 5223.  38 C.F.R. §  4.71(a).

Accordingly, the preponderance of the evidence shows that the Veteran's right hand disability more nearly approximates the criteria for a 10 percent rating under DC 5299.  See 38 C.F.R. §  4.71(a).

The Board has considered other diagnostic codes, but finds that they are not applicable to the Veteran's right hand disability, or do not afford a basis for a higher rating.  


ORDER

Since July 22, 2009, a rating in excess of 10 percent for status post tendon avulsion right 3rd and 4th fingers, post-operative is denied.



REMAND

The claim for entitlement to service connection for sleep apnea must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA opinion is required.  In this regard, a VA examination and opinion was provided in August 2014 pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran asserts that his sleep apnea is related to active service.

The Board finds that the opinion provided in the August 2014 VA examination report is not sufficient to make an informed decision on this claim, and thus a new opinion must be obtained.  See id; see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The August 2014 examiner did not address lay statements submitted by the Veteran or the Veteran's wife, nor the statement from Dr. S.G., the Medical Director of Sleep Services at Veterans Affairs Medical Center, Hampton, VA, regarding the etiology and possible early symptomology of the Veteran's sleep apnea. 

Accordingly, the Board finds that the VA examiner's opinion is not adequate to make an informed decision on this claim.  See Barr, 21 Vet. App. at 312.  On remand, an addendum medical opinion should be obtained to assess the likelihood that the Veteran's sleep apnea began during his active duty service.


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the RO or the AMC should obtain an addendum medical opinion from a somnologist.  All pertinent evidence of record must be made available to and reviewed by the somnologist, including access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  Following a complete review of the record, the somnologist should answer the following questions:

Please opine when sleep apnea was first manifested (i.e. prior to service, during service, or post service)? 

Please identify the factual data which supports the response.

In addition, the somnologist should consider and address the pertinent evidence, to include:

a) The Veteran's April 2013 statement regarding snoring, night sweats, and rapid heart rate during sleep while on active duty.

b) The February 2014 statement from Dr. S.G., Medical Director, Sleep Services, VAMC Hampton, VA, noting that the Veteran's history of snoring supports the supposition that his sleep apnea was present while he was on active duty.

c) The April 2014 statement from the Veteran's wife discussing his sleep habits, fatigue, difficulties breathing and sweating during sleep while on active duty.

d) The Veteran's April 2014 statement about inability to rest, sore throats, snoring, difficulty breathing and rapid heart rate during sleep between the years 1976-1994.

3. The somnologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The somnologist must again address whether it is as least as likely as not (50 percent or greater probability) that sleep apnea manifested during the Veteran's military service.  

If the requested opinion cannot be rendered without resorting to speculation, the somnologist must fully explain whether the need to speculate is caused by deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by deficiency in the record, or the physician does not have the needed knowledge or training.

A complete rationale for any opinion expressed must be provided.  The somnologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledge and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

4. After the development requested has been completed, review the opinion to ensure that it is in complete compliance with the directives of this remand.  The RO must ensure that the somnologist documented their consideration of VBMS and Virtual VA records, including the lay statements submitted on the Veteran's behalf.  If the report is deficient in any manner, corrective procedures must be implemented at once.

5. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


